United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 7, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-41386
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                        OHARA LINEAR LAWS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. G-02-CR-8-ALL
                      --------------------

Before BARKSDALE, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     The appointed appellate attorney for defendant-appellant Ohara

Linear Laws has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).       Laws

has filed response briefs to counsel’s motion.

     An independent review of the record reflects that there are no

nonfrivolous issues for appeal. Laws’s claim that his former trial

counsel rendered ineffective assistance of counsel with regard to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41386
                                 -2-

his guilty plea and waiver of his right to appeal is adequately

developed, but not supported by the record.

     Accordingly, Laws’s motion for access to sealed documents in

the record and his motion to proceed pro se on appeal are DENIED.

See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).

Counsel’s motion for leave to withdraw is GRANTED and counsel is

excused from further responsibilities herein; and this appeal is

DISMISSED.   See 5TH CIR. R. 42.2.